Case 6:19-cv-00053-JDK-JDL Document 7 Filed 03/04/19 Page 1 of 4 PageID #: 90



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

TYSON AND BILLY ARCHITECTS,                     §
PC                                              §
     Plaintiff,                                 §
                                                §    Civil Action No. 6:19-CV-0053-JDK-JDL
VS.                                             §
                                                §
KINGDOM PERSEPECTIVES G.P., LTD                 §
JIM LAPORTE, and JONATHAN PINO                  §
                                                §

      DEFENDANT PINO’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Defendant, JONATHAN PINO (“Defendant”), and in response to

Plaintiff’s Original Complaint, file its Original Answer.

                                            ANSWER

       By way of response to the specific provisions of Plaintiff’s Original Complaint,

Defendant would respectfully show as follows:

1.     Defendant lacks knowledge or information sufficient to form a belief about the truth of

       the allegations in Paragraph 1 of Plaintiff’s Original Complaint.

2.     Defendant denies the allegations in Paragraph 2 of Plaintiff’s Original Complaint.

3.     Defendant denies the allegations in Paragraph 3 of Plaintiff’s Original Complaint.

4.     Defendant denies the allegations in Paragraph 4 of Plaintiff’s Original Complaint.

5.     Defendant lacks knowledge or information sufficient to form a belief about the truth of

       the allegations in Paragraph 5 of Plaintiff’s Original Complaint.

6.     Defendant admits the allegations in Paragraph 6 of Plaintiff’s Original Complaint.

7.     Defendant denies the allegations in Paragraph 7 of Plaintiff’s Original Complaint.

8.     Defendant denies the allegations in Paragraph 8 of Plaintiff’s Original Complaint.

DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                               Page 1
Case 6:19-cv-00053-JDK-JDL Document 7 Filed 03/04/19 Page 2 of 4 PageID #: 91



9.       Defendant lacks knowledge or information sufficient to form a belief about the truth of

         the allegations in Paragraph 9 of Plaintiff’s Original Complaint.

10.      Defendant lacks knowledge or information sufficient to form a belief about the truth of

         the allegations in Paragraph 10 of Plaintiff’s Original Complaint.

11.      Defendant denies the allegations in Paragraph 11 of Plaintiff’s Original Complaint.

12.      Defendant denies the allegations in Paragraph 12 of Plaintiff’s Original Complaint.

13.      Defendant denies the allegations in Paragraph 13 of Plaintiff’s Original Complaint.

14.      Defendant admits that he received said letter. Otherwise, Defendant lacks knowledge or

         information sufficient to form a belief about the truth of the allegations the allegations in

         Paragraph 14 of Plaintiff’s Original Complaint.

15.      Defendant realleges its responses to Paragraphs 1 through 14.

16.      Defendant denies the allegations in Paragraph 16 of Plaintiff’s Original Complaint.

17.      Defendant denies the allegations in Paragraph 17 of Plaintiff’s Original Complaint.

18.      Defendant realleges its responses to Paragraphs 1 through 17.

19.      Defendant denies the allegations in Paragraph 19 of Plaintiff’s Original Complaint.

20.      Defendant denies the allegations in Paragraph 20 of Plaintiff’s Original Complaint.

21.      Defendant denies the allegations in Paragraph 21 of Plaintiff’s Original Complaint.

22.      Defendant denies the allegations in Paragraph 22 of Plaintiff’s Original Complaint.

23.      Defendant denies the allegations in Paragraph 23 of Plaintiff’s Original Complaint.

24.      Defendant denies the allegations in Paragraph 24 of Plaintiff’s Original Complaint.

25.      Defendant denies the allegations in Paragraph 25 of Plaintiff’s Original Complaint.

26.      Defendant denies the allegations in Paragraph 26 of Plaintiff’s Original Complaint

                                    AFFIRMATIVE DEFENSES

      1. Plaintiff has failed to mitigate its alleged damages.

DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                                 Page 2
Case 6:19-cv-00053-JDK-JDL Document 7 Filed 03/04/19 Page 3 of 4 PageID #: 92



   2. Defendant asserts that he was not a partner in any alleged partnership.

   3. In the alternative, any contract Plaintiff alleges was executed by an unauthorized agent.

   4. Defendant asserts that some or all of Plaintiff’s claims are barred by the equitable

       doctrine of laches, estoppel or unclean hands.

                                             PRAYER

       WHEREFORE, Defendant prays that Plaintiff take nothing by reason of this suit and that

Defendant be granted all other and further relief to which it may be justly entitled.

                                              Respectfully submitted,

                                              /s/ Eric Kolder________
                                              STEPHEN M. SPITZER
                                              State Bar No. 18954850
                                              sspitzer@rameyflock.com
                                              ERIC KOLDER
                                              State Bar Card No. 24083323
                                              ekolder@rameyflock.com
                                              100 E. Ferguson, Suite 404
                                              Tyler, Texas 75702
                                              (903) 597-3301
                                              (903) 597-2413 (FAX)

                                              ATTORNEY FOR DEFENDANT
                                              JONATHAN PINO

OF COUNSEL:

RAMEY & FLOCK
A Professional Corporation




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                             Page 3
Case 6:19-cv-00053-JDK-JDL Document 7 Filed 03/04/19 Page 4 of 4 PageID #: 93



                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
are deemed to have consented to electronic service on March 4, 2019. Local Rule CV-5(a)(3)(A).

                                           /s/ Eric Kolder___________
                                           ERIC KOLDER




DEFENDANT’S ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT                         Page 4
